 In the Matter of THE JAEGER MAGI-[I E COMPANY, EMPLOYERandINDEPENDENTUNION-LOCAL No. 550 OFCoLUMBIIS,OHIO,PETITIONERCase No. 9-R-2657.-Decided July 10, 1947Messrs. George E. Landis, Howard Earnshaw,andLoren R. Luns-f ord,of Columbus, Ohio, for the Employer.Messrs. Gale R. KingandTV. R. Jorgenson,of Columbus, Ohio, forthe Petitioner.Mr. Philip M. Curran,of Pittsburgh, Pa., andMr. Ernest Mitchell,of Columbus, Ohio, for the Intervenor.Mr. George M. 1 aghjian,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Columbus,Ohio, on June 3, 1947, before Allen Sinsheimer, hearing officer.Atthe hearing the Intervenor moved to dismiss the petition.For reasonsset forth in Section III,infra,the motion is denied.,The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Jaeger Machine Company is an Ohio corporation with its onlyplant located in Columbus, Ohio.The Employer is engaged in themanufacture of various types of heavy construction machinery, suchas concrete mixers, compressors, and all types of general pavingmachinery.During the year 1946, the Employer purchased raw ma-terials,which consisted of gray iron castings, steel and forgings,gasoline engines and transmissions, valued in excess of $1.000,000, of74 N. L. R.B.,No 86.476 THE JAEGER MACHINE COMPANY477which more than 50 percent was shipped to the Employer's plant frompoints outside the State of Ohio.During the same period, the Em-ployer manufactured finished products amounting in value to morethan $1,500,000, of which more than 75 percent was shipped to pointsoutside the State of Ohio.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization, claiming to rep-resent employees of the Employer.United Steelworkers of America, CIO, Local Union 3286, hereincalled the Intervenor, is a labor organization affiliated with the Con-gress of Industrial Organizations, claiming to represent employeesof the, Employer.III. THE QUESTION CONCERNING REPRESENTATIONOn March 7, 1947, the Petitioner wrote to the Employer requestingrecognition as the exclusive bargaining representative of certain ofthe Employer's employees-On March 11, 1947, the Employer replied,declining to recognize the Petitioner unless the Petitioner was firstcertified by the Board.On April 4, 1947, the Petitioner filed thepetition herein.On April 30, 1947, the Employer and the Intervenorentered into a collective agreement.The Intervenor contends that the petition should be dismissed be-cause it was not filed within 10 days of the Petitioner's claim torecognition.But the fact remains that the petition was filed beforethe Employer and the Intervenor executed their contract of April30, 1947.Thus, the petition was timely and there can be no barto a current determination of representatives.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accordance with the agreement of the parties,that all employees of the Employer, including group leaders, patternmakers and pattern maker trainees and apprentices, storekeepers, tool'Contractual relations had existed for some time between these parties, the last evidenceof which was an agreement terminating, as extended, on April 29, 1947, and not providingfor automatic renewal2Matter of Ste Genevieve Limed Quarry Company,70 N. L R. B 1259. 478DECISIONS OF' NATIONAL LABOR RELATIONS BOARDcrib attendants, shipping clerks, and receiver and stock selectors, butexcluding dispatchers, expeditors, receiving clerks general, recordclerks, stores clerks, time and stock record clerks, timekeepers, time-study men, salaried and confidential employees, all other office andclerical employees, nurses, guards, engineers, all production employeesin the foundry, the maintenance man on the foundry pay roll, fore-men and assistant foremen, and all other supervisory employees, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the 'Direction of Election herein,subject to the limitations and additions set forth in the Direction.The Employer employs probationers, who do not become regularemployees until they have completed a probationary period of 30 days'employment and have been accepted as regular workers by the Em-ployer.All parties agree that probationary employees should be in-eligible to vote.In consonance with this understanding, no proba-tioner shall be eligible to vote unless he has completed his 30-dayprobationary period and been accepted as a regular employee by theEmployer during or before the pay-roll period immediately precedingthe date of the Direction of Election.DIRECTION OF ELECTION 3As part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Jaeger Machine Company,Columbus, Ohio, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Ninth Region, acting in this natter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay roll period immediately preceding the date of this Direction, including employeeswho did not'work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in the3Any pal ticipant in theelection hereinmay, upon itsprompt request to, and approvalthereof by, the Regional Director, have its nameremoved from the ballot. THE JAEGER MACHINE COMPANY479armed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desireto be represented by Independent Union-Local 550 of Columbus,Ohio, or by United Steelworkers of America, CIO, Local Union 3286,for the purposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.755420--48-vol 74-32